DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 05/09/2022 in response to the Non-Final Rejection mailed on 11/10/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-2, 4-5, 10, and 70-84 are pending.
4.	Claims 10, 70-72 and 77-84 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 05/09/2022 in response to the Non-Final Rejection mailed on 11/10/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Priority
6.	The examiner maintains the position of record set forth in the Non-Final Rejection mailed on 11/10/2021 that the disclosure of the prior-filed application, Application No. 61/525,659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 61/525,659 discloses a non-naturally occurring microbial organism comprising an acetoacetyl-CoA reductase and a 3-hydroxybutyryl-CoA reductase, but fails to provide descriptive support for “3-ketoacyl-ACP synthase”, “acetoacetyl-CoA:ACP transferase”, “acetoacetyl-CoA reductase (ketone reducing)”, “3-hydroxybutyryl-CoA reductase (aldehyde forming)”, and ‘3-hydroxybutyraldehyde reductase”.  Support for these limitations can be found in Provisional Application No. 61/530,885, filed on 09/02/2011.  Accordingly, the effective filing date of the claimed invention is 09/02/2011, the filing of the ‘885 application.
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants in summary contend that the ‘659 application as filed on 08/18/2011 provides support for the claims by providing written description of the invention and the manner and process of making and practicing the invention with the description of enzymatic activity useful in converting acetyl-CoA and malonyl-ACP to 1,3-butanediol.  
	This argument is found to be not persuasive because as stated above, a review of Provisional Application No. 61/525,659 demonstrates that said application discloses a non-naturally occurring microbial organism comprising an acetoacetyl-CoA reductase and a 3-hydroxybutyryl-CoA reductase, but fails to provide descriptive support for “3-ketoacyl-ACP synthase”, “acetoacetyl-CoA:ACP transferase”, “acetoacetyl-CoA reductase (ketone reducing)”, “3-hydroxybutyryl-CoA reductase (aldehyde forming)”, and ‘3-hydroxybutyraldehyde reductase”.  In other words, the ‘659 lacks explicit descriptive support for the specific enzymes as claimed.  Support for these limitations can be found in Provisional Application No. 61/530,885, filed on 09/02/2011.
Specification
7.	The objection to the specification is withdrawn in view of applicant’s amendment to the specification filed on 05/09/2022.
Claim Rejections – Improper Markush Grouping
8.	The rejection of claims 1, 2, 4, 5, and 73-76 under the judicially approved “improper Markush grouping” doctrine is maintained for the reasons of record and the reasons set forth below.  
Claims 1 (claims 2, 4, 5, and 73-76 dependent therefrom) are rejected as being an “improper Markush grouping” because the members of the Markush do not share a “single structural similarity”.  Claim 1 is a “Markush”-type claim that recites a plurality of enzyme sets comprising enzymes of a 1,3-butanediol pathway. A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. 
	When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.  In this case, the enzyme sets of (1)-(33) do not share a “single structural similarity” because each of the enzyme sets is a distinct set of enzymes having distinct structures and enzymatic activities.
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicants’ remarks, applicants in summary contend that the pathways of the claimed microbial organism do share a single structural similarity in that the each of the 1,3-butanedil pathways will be comprised of at least one exogenous nucleic acid encoding a 1,3-butanediol pathway enzyme expressed in a sufficient amount to produce 1,3-butanediol.  Applicants contend that the each group constitutes a different member of the Markush group and each group is expected to yield the same intended result of 1,3-butanediol.
	This argument is found to be not persuasive because while it is acknowledged that the plurality of enzyme sets produce the same intended result of 1,3-butanediol, there is no evidence in the prior art or of record that the combination of these enzymes function together to produce said intended result, and therefore, there is no apparent similar function among the recited 1,3-butanediol pathways.    The specification describes methods for indentifying enzymes that my able to be used for the production of 1,3-butanediol, but there is no experimental evidence to demonstrate that this is the case.  Furthermore, there are other enzymes within the groupings of enzymes that have different structure and related function.  The claims recite alternatives that the art would consider seemingly to be random groupings.  In other words, it would not occur to one skilled in the art to group the enzymes as claimed together in a pathway to produce the intended result.  See MPEP 706.03(y).
Claim Rejections - 35 USC § 112(b), or Second Paragraph
9.	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “substantially” is withdrawn in view of applicants’ amendment to claim 5 to recite “a medium wherein the amount of oxygen in the medium is less than or equal to 10% of saturation for dissolved oxygen or in a sealed chamber of liquid or solid medium with an atmosphere of less than or equal to 1% oxygen”.
Claim Rejections - 35 USC § 112(a), or First Paragraph
10.	The written description rejection of claims 1, 2, 4, 5, and 73-76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 2, 4, 5, and 73-76 are drawn in relevant part to a genus of non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.  In view of the transitional phrase "comprising", the claim is interpreted as "open and inclusive" and therefore the exogenous nucleic acid encoding a butadiene pathway enzyme is not limited to the pathway of (17) and can include nucleic acids encoding enzymes in addition to those in pathway (17).
	In this case, the specification fails to disclose even a single representative species of the claimed genus of non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzyme expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase. Rather, the specification discloses in silico stoichiometric models of Escherichia coli metabolism that identify metabolic designs for biosynthetic production of butanediol that can be confirmed by construction of strains having the designed metabolic genotype [see p. 7, bottom bridging to the top of p. 8].  Furthermore, the specification discloses numerous possibilities of enzymes that are presumed to have activity to convert acetyl-CoA to butanediol via (see Figures 3, 4, 5, 7; paragraph 00106).  Furthermore, the specification fails to disclose a sufficient number of representative species of the infinite number of nucleic acids encompassed by the claims that encode enzymes in a 1,3-butanediol pathway that are not an a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.
There is no evidence of record that the enzymes a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Instead, expressing the a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase in a microbial organism appears to be a de novo pathway for production of 1,3-butanediol. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed on 11/10/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed on 11/10/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
In this case, applicant’s disclosure appears to amount to a research plan for making the claimed invention. However, an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of microbial organism, expression system, and two, three, four, five, six, seven, eight, nine, ten, or eleven exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of 1,3-butandiol when expressed in any microbe. In the absence of such disclosure, the claimed non-naturally occurring microbial organism cannot be said to have been described.
In the absence of even a single representative species of the claimed microbial organism and the high level of unpredictability in achieving a de novo biosynthetic pathway, one of skill in the art would not recognize that applicant was in possession of the claimed invention at the time of filing.
	RESPONSE TO REMARKS:  Beginning on p. 12 of applicants’ remarks, applicants in summary contend that the pending claims find support in the Specification through the citation of numerous exemplary genes and gene products of known structure and function to produce 1,3-butanediol as claimed in teaching a total of 234 individual genes/gene products supporting about 28 representative bacteria, yeast or fungus host organisms.  Applicants further contend that the discussion of Prather and Kizer are not relevant to determining the whether the specification satisfies the written description requirement.  In summary, applicants contend that one skilled in the art would have no difficulty recognizing that Applicants had possession of the claimed 1,3-butanediol producing organisms at the time filing because the specification discloses every claimed combination of enzymes needed for the recited 1,3-butanediol pathways, provides at least 234 nucleic acids that encode the enzymes applicable to the claimed invention and common knowledge known in the art provide sufficient written description support for a person skilled in the art to envision the combination of nucleic acids encoding the claimed enzymes to support the 1,3-butanediol pathways as pending in the claims.
These arguments are found to be not persuasive because it is undisputed that the specification fails to disclose even a single representative species of the genus of non-naturally occurring microbial organism comprising a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Rather, applicant points to disclosure of numerous enzymes whose combination is proposed to function to produce 1,3-butanediol.  It is highly unpredictable as to a particular combination of host cells and enzymes that will achieve bioproduction of a desired chemical compound.  As noted above, applicant’s disclosure appears to amount to a research plan for making the claimed invention. However, an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of microbial organism, expression system, and two, three, four, five, six, seven, eight, or nine exogenous nucleic acids encoding enzymes out of the numerous possibilities will positively achieve production of the compounds of 1,3-butanediol when expressed in any microbe.  
	Furthermore, the disclosure defines the specific genes and enzymes as being inclusive of variants of altered and improved function in comparison to a wild type enzyme.  To this end, MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of nucleic acids capable of working together in 1,3-butanediol pathway is highly variant and not limited to those nucleic acid sequences and proteins encoded by said nucleic acid sequences in the specification.  The specification fails to adequately describe a representative number of species within the broad genus of nucleic acid sequences and enzymes as encompassed by the claims.  In the absence of such disclosure, the claimed non-naturally occurring microbial organism cannot be said to have been described.
11.	The scope of enablement rejection of claims 1, 2, 4, 5, and 73-76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the reliance on petroleum based feedstocks for either acetylene or ethylene warrants the development of renewable feedstocks route to 1,3-butanediol.  The nature of the invention is non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.
	The breadth of the claims:  Claims 1, 2, 4, 5, and 73-76 are drawn in relevant part to a non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.  In view of the transitional phrase "comprising", the claim is interpreted as "open and inclusive" and therefore the exogenous nucleic acid encoding a butadiene pathway enzyme is not limited to the pathway of (17) and can include nucleic acids encoding enzymes in addition to those in pathway (17).
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: As noted above, there is no evidence of record that the enzymes a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Instead, expressing the a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase in a microbial organism appears to be a de novo pathway for production of 1,3-butanediol. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The amount of direction provided by the inventor and The existence of working examples: The specification fails to disclose even a single working example of a non-naturally occurring microbial organisms comprising at least one exogenous nucleic acid encoding 1,3-butanediol pathway enzymes wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.  Rather, the specification discloses in silico stoichiometric models of Escherichia coli metabolism that identify metabolic designs for biosynthetic production of 1,3-butanediol that can be confirmed by construction of strains having the designed metabolic genotype [see p. 7, bottom bridging to the top of p. 8].  Furthermore, the specification discloses numerous possibilities of enzymes that are presumed to have activity to convert acetyl-CoA to butanediol via (see Figures 3, 4, 5, 7; paragraph 00106).  Furthermore, the specification fails to disclose a single working example of the infinite number of nucleic acids encompassed by the claims that encode enzymes in a 1,3-butanediol pathway that are not a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 18 of applicants’ remarks, applicants in summary contend that the specification fully satisfies the requirement for enablement in providing ample guidance as to which enzymes and pathways can be used to produce 1,3-butanediol.  Applicants contend that numerous exemplary encoding nucleic acid for each enzyme that can be introduced into a claimed microbial organism to produce 1,3-butanediol is disclosed.  Applicants further contend that one of ordinary skill in the art would understand that metabolic alterations exemplified in E. coli and S. cerevisiae can equally be applied to any host microbial organism.  Applicants conclude that one skilled in the art with the disclosure of the present invention would readily understand how to make and use the claimed invention within the scope of the claims as amended.
These arguments are found to be not persuasive because it is undisputed that the specification fails to disclose even a single representative species of the genus of non-naturally occurring microbial organism comprising comprising a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Rather, applicant points to disclosure of numerous enzymes whose combination is proposed to function to produce 1,3-butanediol. Rather, applicant points to disclosure of numerous enzymes whose combination is proposed to function to produce.  As supported by the references of Prather et al. and Kizer et al., it is highly unpredictable as to a particular combination of host cells and enzymes that will achieve bioproduction of a desired chemical compound.  In this case, the references of Prather et al. and Kizer et al. clearly acknowledge the high level of unpredictability of de novo engineering of metabolic pathways. As such, one of skill in the art would recognize that de novo engineering of a 1,3-butanediol metabolic pathway is an unpredictable and undeveloped art.  Here, applicant merely discloses a laundry list of microbial organisms, polynucleotides, and enzymes that are proposed to combine to produce 1,3-butanediol. However, the disclosure fails to teach which combination of microbial organism, expression system, and two, three, four, five, six, seven, eight, or nine exogenous nucleic acids encoding enzymes out of the numerous possibilities will positively achieve production of 1,3-butanediol when expressed in a microbe. Since there is a high level of unpredictability of de novo engineering of metabolic pathways as acknowledged by Prather et al. and Kizer et al., the specification fails to enable even a single working example of the claimed non-naturally occurring microbial organism. Moreover, according to applicant, the claims are interpreted as encompassing any mutants and variants of known nucleic acids. It was not routine in the art at the time of the invention to screen for all polypeptides as encompassed by the claims having a substantial number of substitutions or modifications and to screen and isolate those by a trial and error process for those variants having the desired activity/utility and are compatible with any host microorganism and other members of the 1,3-butanediol pathway enzymes. Here, the specification discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Such experimentation is excessive and would require undue experimentation to make and use all non-naturally occurring microbial organisms as encompassed by the claims.
Conclusion
12.	Status of the claims:
	Claims 1-2, 4-5, 10, and 70-84 are pending.
	Claims 10, 70-72 and 77-84 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 4-5, and 73-76 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656